Exhibit STATE OF NORTH CAROLINA COUNTY OF BUNCOMBE EMPLOYMENT AGREEMENT THIS AGREEMENT entered into as of February 9, 2008 by and between WESTSTAR FINANCIAL SERVICES CORPORATION (hereinafter referred to as the “Company”), the Company’s wholly owned subsidiary, BANK OF ASHEVILLE (hereinafter referred to as the “Bank”), and G. GORDON GREENWOOD (hereinafter referred to as “Greenwood”). W I T N E S S E T H: WHEREAS, the expertise and experience of Greenwood and his relationships and reputation in the financial institutions industry are extremely valuable to the Company and the Bank; and WHEREAS, it is in the best interests of the Bank, the Company and the Company’s shareholders to maintain an experienced and sound executive management team to manage the Bank and to further the Bank’s overall strategies to protect and enhance the value of its shareholders’ investments; and WHEREAS, the Company, the Bank and Greenwood desire to enter into this Agreement to establish the scope, terms and conditions of Greenwood’s employment; and WHEREAS, the Company, the Bank and Greenwood desire to enter into this Agreement also to provide Greenwood with security in the event of a change of control of the Company or the Bank and to ensure the continued loyalty of Greenwood during any such change of control in order to maximize shareholder value as well as the continued safe and sound operation of both the Company and the Bank. NOW, THEREFORE, for and in consideration of the premises and mutual promises, covenants and conditions hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which hereby are acknowledged, the Company, the Bank and Greenwood hereby agree as follows: 1.Employment.The Company and the Bank hereby agree to employ Greenwood, and Greenwood hereby agrees to serve as an officer of the Company and of the Bank, all upon the terms and conditions stated herein.As an officer of the Company and the Bank, Greenwood will (i) serve as President and Chief Executive Officer of the Company and the Bank, and (ii) have such other duties and responsibilities, and render to the Company and the Bank such other management services, as are customary for persons in Greenwood’s position with the Company and the Bank or as shall otherwise be reasonably assigned to him from time to time by the Company or the Bank.Greenwood shall faithfully and diligently discharge his duties and responsibilities under this Agreement and shall use his best efforts to implement the policies established by the Company and/or the Bank.Greenwood hereby agrees to devote such number of hours of his working time and endeavors to the employment granted hereunder as Greenwood and the Company and/or the Bank shall deem to be necessary to discharge his duties hereunder, and, for so long as employment hereunder shall exist, Greenwood shall not engage in any other occupation which requires a significant amount of Greenwood’s personal attention during the Bank’s regular business hours or which otherwise interferes with Greenwood’s attention to or performance of his duties and responsibilities as an officer of the Company and the Bank hereunder except with the prior written consent of the Company or the Bank.However, nothing herein contained shall restrict or prevent Greenwood from personally, and for Greenwood’s own account, trading in stocks, bonds, securities, real estate or other forms of investment for Greenwood’s own benefit so long as said activities do not interfere with Greenwood’s attention to or performance of his duties and responsibilities as an officer of the Company and the Bank hereunder. During the term of this Agreement, Greenwood shall be allowed, in his sole discretion, to maintain his primary work location in Asheville, North Carolina. 2.Compensation.For all services rendered by Greenwood under this Agreement, the Bank shall pay Greenwood a base salary at a rate of One Hundred Seventy-Four Thousand Four Hundred Dollars and 00/100’s ($174,400.00) per annum; provided that the rate of such salary shall be reviewed by the Board of Directors not less often than annually.Salary paid under this Agreement shall be payable in cash not less frequently than monthly. All compensation hereunder shall be subject to customary withholding taxes and such other employment taxes as are required by law.In the event of a Change in Control (as defined in Paragraph 8),
